DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/16/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 fails to further limit claim 1 which already states that the second part of the return mechanism (10) which is disposed on the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovacs (US 5,011,380)Regarding Claims 1 and 4:In Figures 1-4, Kovacs discloses a device (left ventricle assist device, LVAD 10) for moving a fluid (see abstract), having a metering head (30, 45, 51, henceforth referred to as MH) in which a metering chamber (20) is disposed, and a displacement element (diaphragm assembly 40) which can be moved back and forth between a first and a second position (first rest position and second actuated position shown in shadow, see column 6, lines 14-22 and Figure 2), wherein the displacement element delimits the metering chamber (as seen in Figure 2), and the volume of the metering chamber in the first position of the displacement element (volume shown in Figure 2 as the rest position) differs from the volume of the metering chamber (20) in the second position (volume shown in Figure 2 as the shadow position), wherein a drive unit (actuator 50) is Regarding Claim 2:In Figures 1-4, Kovacs discloses the device (10), characterized in that the two parts (58, 53) of the return mechanism are configured and arranged in a manner such that a repulsive magnetic force acts between them (repulsive force between 58 and 43, see column 6, lines 34-36).Regarding Claim 3:In Figures 1-4, Kovacs discloses the device (10), characterized in that the two parts (60, 43) of the return mechanism are configured and arranged in a manner such that an attractive magnetic force is exerted between them (attractive magnetic force between ferromagnetic core 60 and diaphragm magnet 43, see column 6, lines 32-34). Regarding Claim 5:In Figures 1-4, Kovacs discloses the device (10), characterized in that the return mechanism (58,43) comprises a third part (60) which is a magnet or an element formed from a ferromagnetic material (ferromagnetic core 60), wherein the third part (60) is Regarding Claim 7:In Figures 1-4, Kovacs discloses the device (10), characterized in that the displacement element is a membrane (diaphragm 41 is a membrane).Regarding Claim 8:In Figures 1-4, Kovacs discloses the device (10), characterized in that the magnet is a permanent magnet (58 is a permanent magnet, see column 3, line 67 to column 4, line 8; 43 is a permanent magnet, see column 4, lines 12-14).Regarding Claim 9:In Figures 1-4, Kovacs discloses the device (10), characterized in that the volume of the metering chamber (20) is smaller in the second position than in the first position (as seen in Figure 2, the shadow lines indicate a second actuated position wherein the volume of the chamber 20 is smaller than the first position indicated by solid lines).Regarding Claim 10:In Figures 1-4, Kovacs discloses the device (10), characterized in that the metering head (30, 45, 51) comprises a head cover (30, 45) in which the metering chamber (20) is disposed (chamber 20 is disposed in 30, 45, see Figure 2), a fluid outlet (32) via which fluid from the metering chamber (3) can leave the metering head, and a drive unit block (51 carrying drive actuator 50).Regarding Claim 11:In Figures 1-4, Kovacs discloses the device (10), wherein the first part (58 or 60) of the return mechanism is disposed in the head cover (both 58 or 60 are at least partially or fully disposed in head cover portion 45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovacs (US 5,011,380) in view of Kern (US 4,776,771).Kovacs discloses that the drive unit may at least be partially pneumatic (air flows in through ports 48 to help actuate the second part 43, see column 6, line 65 to column 7, line 2) but fails to disclose that the drive unit is hydraulic. However, Kern (exemplified by Figure 1) teaches a metering pump wherein the drive may be provided by two magnets or by hydraulic cylinders, teaching “In place of the above described drive exclusively excenter drives, two lifting magnets or hydraulic or pneumatic cylinders may be provided.” (Column 4, lines 20-28).Hence, Kern establishes that the drive unit may be formed by hydraulic cylinder instead of pneumatic cylinders indicating that they are art recognized equivalents for drive units. Therefore, based on Kern’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kovacs’ . 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
NOTE: Claiming that the drive unit is fully hydraulic could overcome the cited prior art. Furthermore, the positioning of the drive unit with respect to the displacement element and the return mechanism could also be clearly claimed to overcome the cited art. The cited art would also be overcome if it was claimed that the width of the recess is substantially equal to the width of the first part and the width of the second part. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746